                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SARAH MARIE BUCKLEW and                            §
CHRISTOPHER ING,                                   §
         Plaintiffs,                               §
                                                   §
v.                                                 § Civil Action No. 3:19-CV-435-N
                                                   §
CRAIG BONHAM, et al.,                              §
         Defendants.                               § Referred to U.S. Magistrate Judge

                           MEMORANDUM OPINION AND ORDER

       By Special Order 3-251, this pro se case has been referred for full case management, including

the determination of non-dispositive motions and issuance of findings of fact and recommendations

on dispositive motions. Before the Court is Plaintiff’s Motion to Consolidate, filed May 14, 2019

(doc. 10). Based on the relevant filings and applicable law, the motion is DENIED.

                                         I. BACKGROUND

       On August 14, 2018, Sarah Bucklew filed a civil rights action under 42 U.S.C. §§ 1983 and

1988 against Garland Police Officers Matt St. Clair and M. Clark (Officers), in their individual

capacities, and the City of Garland (City) (collectively, Defendants), for allegedly violating her Fourth

Amendment rights when she was involuntarily admitted to a psychiatric hospital on May 1, 2018. (See

Bucklew v. St. Clair, No. 3:18-CV-2117-N (N.D. Tex.), doc. 1 at 2, 7-12.) She sought compensatory

damages “against all Defendants, jointly and severally, in an amount to be determined at trial;”

nominal damages for violations of her civil rights; punitive damages against the officers; costs,

expenses, and attorney fees under 42 U.S.C. § 1988(b); and “other relief” the Court deems “just and

deserving.” (Id. at 14.) Ms. Bucklew sought and was granted leave to proceed in forma pauperis

(IFP). (See No. 3:18-CV-2117-N, docs. 2, 6.) On September 10, 2018, the defendants moved to

rescind the order granting her IFP status and to dismiss the lawsuit on grounds that she had made false
statements in her IFP application. (See No. 3:18-CV-2117-N, doc. 14.)

       On February 20, 2019, Ms. Bucklew and Christopher Ing (collectively Plaintiffs) filed this

lawsuit against two of the three defendants named in Ms. Bucklew’s first lawsuit, as well as the Texas

Department of Family Protective Services, four of its caseworkers, and the Assistant District Attorney

representing it. (See doc. 3.) They filed an amended complaint on March 11, 2019, in which they

allege that their rights under the Fourth Amendment of the United States Constitution have been

violated as a result of an investigation by Dallas County Child Protective Services of false reports of

abuse and neglect of their children, and they sue under 42 U.S.C. § 1983. (See doc. 7.) Plaintiffs’

motions to proceed IFP in this case remain pending, and service on the defendants has not yet been

ordered. (See docs. 5, 6.)

       On May 13, 2019, Plaintiffs filed a 362-page amended complaint in her first lawsuit adding

Mr. Ing as a plaintiff and adding 23 named defendants and 1000 John Doe defendants. (See No. 3:18-

CV-2117-N, doc. 43.) The named defendants include federal agencies, state agencies, municipalities,

city officials, a bank, a mortgage company, a utility company, a law firm, an insurance company, a

homeowners association, a senator, a school district, and individuals employed by them. (Id.)

Plaintiffs allege that the defendants conspired in violation of 18 U.S.C. § 371 to alter property records,

which caused an insurance company to deny her claim for hail damage to her roof. (Id. at 1-2.) They

also claim that the defendants have participated in a secret government program to unlawfully

intercept citizens’ telephone and internet communications, and that they are using secret technology

to conduct surveillance on Plaintiffs. (Id. at 4-6.) Because Plaintiffs did not seek leave to file the

amended complaint, it was ordered stricken on May 15, 2019. (See No. 3:18-CV-2117-N, doc. 46.)

       Also on May 15, 2019, it was recommended that Ms. Bucklew’s first lawsuit be dismissed with


                                                    2
prejudice because the Court found that she had made false statements in her IFP application. (See No.

3:18-CV-2117-N, doc. 44.)

                                        II. CONSOLIDATION

        Plaintiffs seek consolidation of both lawsuits under Federal Rule of Civil Procedure 42(a).

        Rule 42(a) provides that “[i]f actions before the court involve a common question of law or

fact, the court may: (1) join for hearing or trial any or all matters at issue in the actions; (2) consolidate

the actions; or (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a).

Consolidation is appropriate when it will avoid unnecessary costs or delay without prejudicing the

rights of the parties. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761–62 (5th Cir.1989); see also

Bristol-Myers Squibb Co. v. Safety Nat. Cas. Corp., 43 F. Supp. 2d 734, 745 (E.D. Tex. 1999) (“The

purpose of consolidation is to enhance efficiency and avoid the substantial danger of inconsistent

adjudications. A court has discretion to consolidate, and this decision is premised on a balancing test

that weighs the saving of time and effort versus inconvenience, delay or expense.”). “In weighing

whether to consolidate actions, courts generally consider factors such as (1) whether the actions are

pending before the same court; (2) whether the actions involve a common party; (3) any risk of

prejudice or confusion from consolidation; (4) the risk of inconsistent adjudications of common factual

or legal questions if the matters are tried separately; (5) whether consolidation will reduce the time

and cost of trying the cases separately; and (6) whether the cases are at the same stage of preparation

for trial.” RTIC Drinkware, LLC v. YETI Coolers, LLC, No. 1:16-CV-907-RP, 2017 WL 5244173,

at *2 (W.D. Tex. Jan. 18, 2017). Courts have broad discretion to decide whether cases should be

consolidated. Mills., 886 F.2d at 761; see also Frazier v. Garrison I.S.D., 980 F.2d 1514, 1531 (5th

Cir.1993) (same).


                                                      3
       Here, it is not apparent that both lawsuits involve a common question of law or fact. The

causes of action alleged in all of the complaints in the two actions are based on different sets of facts

and allegations, despite the fact that they involve at least three common parties. Because the cases are

pending before the same district and magistrate judges, there is no apparent risk of inconsistent

adjudications of common factual or legal questions if the matters are tried separately. Nor is it

apparent that consolidation will reduce the time and cost of trying the cases separately, given the

distinct factual bases of the cases. Significantly, the cases are at very different stages.

       “Consolidation may be properly denied in instances where the cases are at different stages of

preparedness for trial.” Mills., 886 F.2d at 761. “The court may decide that consolidation is

inappropriate where ‘two cases have markedly different procedural postures,’ with one ‘rapidly

nearing final judgment’ and the other ‘just beginning,’ so consolidation would not serve judicial

economy, but instead delay final resolution in the older case and create unneeded repetition and

confusion.” Moller–Maersk v. Safewater Lines, No. H-13-1726, 2017 WL 416296, at *4 n. 8 (S.D.

Tex. Jan. 31, 2017); see also Arrieta v. Yellow Transp., Inc., No. 3:05-CV-2271-D, 2009 WL 90359,

at *1 (N.D. Tex. Jan. 13, 2009) (denying motion to consolidate because cases were at materially

different stages of trial preparation; one was recently filed and the other had been ongoing for four

years and was on the eve of trial).

       It has now been recommended that the first lawsuit be dismissed with prejudice because the

Court found that Ms. Bucklew made false statements in her IFP application. Because service of this

case has not yet been ordered pending review of Plaintiffs’ IFP applications in this lawsuit,

consolidation at this stage will result in a delay in the conclusion of Ms. Bucklew’s first lawsuit. In

conclusion, after weighing the relevant factors, the Court finds that consolidation would not enhance


                                                   4
efficiency and is not appropriate under these circumstances.

                                        III. CONCLUSION

       The plaintiffs’ motion to consolidate this case with plaintiff Bucklew’s prior action, No. 3:18-

CV-2117-N, is DENIED.

       SO ORDERED on this 16th day of May, 2019.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  5
